Citation Nr: 0728133	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  06-10 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post traumatic stress disorder.

2.  On and after November 29, 2005, entitlement to an 
increased evaluation for post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, N.W.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from June 1967 to 
June 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Fargo, North Dakota, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Prior to November 29, 2005, the veteran's post traumatic 
stress disorder (PTSD) was manifested by social isolation, 
sleep difficulty, anger difficulty, nightmares, 
hypervigilance, a startle response, and flashbacks.  The 
evidence also showed the veteran was alert, oriented, and had 
normal speech and no thought impairment, delusions, 
hallucinations, obsessional rituals, suicidal ideations, or 
panic attacks.  

2.  On and after November 29, 2005, the veteran's PTSD is 
manifested by social isolation, sleep difficulty, nightmares, 
lack of trust, relationship difficulties, intrusive thoughts, 
hypervigilance, startle response, anger, panic attacks, and 
suicidal thoughts.  The evidence also showed normal speech, 
no disturbed thinking processes, and no significant 
impairment in independent functioning.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).

2.  On and after November 29, 2005, the criteria for an 
increased evaluation for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
increased evaluations for PTSD, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to a re-adjudication of the veteran's 
claim in a July 2006 rating decision and supplemental 
statement of the case, March 2004 and March 2006 letters 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by the issuance of a fully compliant notification letter 
followed by a re-adjudication of the claim).  The letters 
also essentially requested that the veteran provide any 
evidence in his possession that pertained to these claims.  
38 C.F.R. § 3.159(b)(1).  Further, the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).  
The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply to the 
claim for an increased initial evaluation, because that 
portion of the current appeal is based on the assignment of 
an initial rating for a disability following an initial award 
of service connection for this disability.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

Service connection for PTSD was granted by a November 2005 
rating decision and a 30 percent evaluation was assigned 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective 
January 30, 2004.  In November 2005, the veteran filed a 
notice of disagreement regarding the evaluation.  By a July 
2006 rating decision, the RO assigned a 50 percent 
evaluation, effective November 29, 2005. 

In a July 2003 private medical record, the veteran reported 
depression, but no anxiety, panic attacks, or suicidal 
ideations.  

In February 2004 VA medical records, the veteran reported 
self-isolation, problems in his marriage, and problems in 
relationships with his children.  He stated that he did not 
trust anyone, had severe sleep problems, daily intrusive 
thoughts, did not show emotion to people that he loved, and 
was hypervigilant.  The examiner noted psychomotor agitation.  

A September 2004 private medical record noted the veteran was 
calm, pleasant, alert, and oriented.  

In a November 2004 VA medical record, the veteran reported 
anger outbursts.  In a December 2004 VA record, the veteran 
reported trust difficulty and anger.  In a December 2004 VA 
PTSD interview, the veteran reported avoidance of thoughts 
and feelings regarding his inservice stressor, sleep 
difficulty, recurring unpleasant dreams, becoming upset upon 
triggered memories, avoidance of activities or situations 
that reminded him of Vietnam, a loss of interest in things 
that were previously important to him, feeling cut off 
emotionally from others and unable to freely express his 
emotions, feeling that he did not have much of a future, 
irritation and anger problems, and had trouble concentrating.  
The veteran also reported loneliness, excessive worry, crowd 
avoidance, social isolation, depression, and possible 
auditory hallucinations, but denied any thoughts of harming 
himself or others.  The veteran also reported a startle 
response, physical reactions to memories, flashbacks, memory 
impairment, and authority issues.  The examiner noted 
frequent and severe PTSD symptoms.  

In a January 2005 VA medical record, the examiner found the 
veteran constantly tense, with a fast rate of speech, 
accelerated and shallow breathing, difficulty maintaining 
focus, and a lack of trust.  The examiner found that the 
veteran's PTSD severely impacted his ability to function in 
all spheres of his life on a daily basis.

In a January 2005 lay statement the veteran stated that he 
hated watching the news due to Gulf War coverage.  When he 
watched movies such as Rambo, he became worked up and could 
not sleep.  

In a March 2005 letter, a Veterans Center counselor, N.W., 
stated that the veteran had been seen since February 2004.  
N.W. found that the veteran's PTSD severely affected his 
ability to function in family relationships, at work, and in 
social situations.  The veteran's Global Assessment of 
Functioning (GAF) score was in the 40 to 45 range, which 
contemplates either some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood, for example where a depressed man avoids friends, 
neglects family, and is not able to work, or serious 
symptoms, for example suicidal ideation, severe obsessional 
rituals, and frequent shoplifting; or any serious impairment 
in social, occupational, or school functioning, for example 
no friends, unable to keep a job.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994) (DSM-IV).

A July 2005 VA PTSD examination was conducted.  The veteran 
reported that his second marriage was unhappy and conflicted.  
He reported a positive relationship with his children.  He 
had no friends, watched a lot of TV, and preferred to spend 
time alone.  He reported that he had no history of 
occupational problems.  The veteran reported a generally 
irritable mood, sleep difficulty, nightmares, and 
hypervigilance.  The veteran no longer hunted.  The veteran 
denied current suicidal thoughts.  Upon examination, the 
veteran was cooperative, fully oriented, cognitively intact, 
and had an appropriate manner.  The veteran demonstrated an 
ability to maintain minimal personal hygiene and other basic 
activities of daily living.  Although the veteran's affect 
was greatly restricted to a serious, tense, and irritable 
range, there was good eye contact, appropriate interaction, 
and no remarkable memory loss or impairment.  There was 
normal rate and flow of speech and the veteran was always 
logical.  There was no impairment of thought process or 
communication, no delusions, no hallucinations, no obsessive 
or ritualistic behaviors interfering with routine activities, 
no history of panic attacks, and no impaired impulse control.  
The examiner found that the veteran was broadly detached and 
almost hostile to people in general and spent most of his 
time in solitary and passive activity.  A GAF score of 60 was 
assigned, which contemplates moderate symptoms, for example, 
a flat affect and circumstantial speech, or occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school functioning, such as having few friends, and conflicts 
with peers or co-workers.  See DSM-IV at 46-47.

At a June 2006 informal conference, the veteran reported 
worsening PTSD, social isolation, a dislike of crowded 
places, disruptive sleep with nightmares about twice per 
month, and that he did not do much except for watch TV or do 
yard work.  

In a June 2006 letter, N.W., the veteran's counselor, stated 
that the veteran had used alcohol to avoid thoughts of 
Vietnam, to control feelings of physiological hyperarousal, 
to decrease nightmares, and as a sleep aid.  N.W. noted that 
the veteran's marital and family relationships were severely 
impacted by PTSD, and that although the veteran reported 
positive relationships with his children, they did not hug 
each other, did not talk about important things, did not 
express emotion, and he only saw his children to help them 
fix things, which was his primary way of showing affection.  
N.W. stated that the veteran's social life was severely 
impacted because he had no friends, spent most of his time 
alone, had a low level of energy, and only ran errands 
occasionally because if a store became crowded he had to 
leave.  The veteran's occupational life was also impacted by 
PTSD, because although the veteran had been a mail carrier 
for 17 years, he had had difficulty maintaining the job.  
N.W. stated there were chronic suicidal thoughts, panic and 
anxiety attacks, memory loss, and impulse control issues.  
The veteran was nearly completely isolated, did not trust 
himself to make good decision, did not trust others, was 
hypervigilant, irritable, prone to anger outbursts, 
experienced panic/anxiety attacks, and relived his Vietnam 
experiences.  

A June 2006 VA PTSD examination was conducted.  The veteran 
reported that he was married, and that he preferred to sit 
alone and watch TV in his bedroom.  He reported that he was 
edgy, had a lot of problems on his mind, and that he was 
feeling more pressure because the events in the news were 
always on his mind.  The veteran reported daily intrusive 
thoughts, flashbacks, sleep difficulty, nightmares, rapid 
heart rate and breathing upon waking up, intrusive thoughts, 
auditory hallucinations, and thoughts triggered by the smell 
of diesel fuel, the sound of a plane revving its engines, or 
helicopters.  The veteran reported that he avoided veterans 
clubs and July 4th fireworks.  He reported hypervigilance, a 
startle response, that he was easily angered, and had no 
patience, often walking away from tasks.  The veteran 
reported that he had had work problems while at the Post 
Office and had almost been fired a few times.  Examination 
revealed that the veteran was oriented to all sphere, was 
casually and neatly dressed, and was adequately groomed.  
There was no impairment of attention span, comprehension, 
general knowledge, or recall, and the veteran had average 
intelligence and clear and spontaneous, but slow, speech.  
There was no thought blocking or psychomotor retardation and 
the veteran's verbal report was logical, coherent and 
relevant.  Progression of thoughts was adequate, with no 
disturbed thinking processes.  Affective responses were 
generally appropriate, there was good eye contact, and there 
was no anxiety, agitation, or unusual mannerisms.  There was 
limited facial expression and mild blunting of mood.  The 
veteran was withdrawn and limited in his interaction with 
others.  There was a pattern of avoiding stimuli and 
increased arousal.  The diagnosis was chronic moderate PTSD 
with a GAF score of 55, which contemplates moderate symptoms, 
for example, a flat affect and circumstantial speech, or 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school functioning, such as having few 
friends, and conflicts with peers or co- workers.  See DSM-IV 
at 46-47.  The examiner concluded that although the veteran 
was experiencing a pattern of daily discomfort, there were no 
disturbed thinking processes or significant impairment in his 
ability to manage daily routines.  

At the February 2007 Board hearing, the veteran testified 
that that there was no communication in his marriage, that 
they did not sleep in the same room, and that he stayed in 
his room most of the time.  The veteran reported anger 
problems, panic attacks, sleep difficulty, social isolation, 
and that when he goes places, he sits in the back by the 
door.  The veteran also stated that he worked as a letter 
carrier until 1999, although he hand run-ins with management.  
The veteran's counselor, N.W., testified that the veteran was 
extremely isolated.

The veteran's initial 30 percent evaluation contemplates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation, due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, weekly or less often panic attacks, 
chronic sleep impairment, and mild memory loss, such as 
forgetting names, directions, recent events.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

The Board finds that the medical evidence of record does not 
support an initial evaluation in excess of 30 percent for the 
veteran's PTSD.  First, the veteran's GAF scores ranged from 
40 to 60.  The GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health - illness."  Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995) (quotation omitted).  A GAF score 
is highly probative, as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  
The veteran's GAF scores range from PTSD manifested by some 
impairment in reality testing or communication, or major 
impairment in several areas, or serious symptoms, or any 
serious impairment in social, occupational, or school 
functioning, to PTSD manifested by moderate symptoms, or 
moderate difficulty in social, occupational, or school 
functioning.  See DSM-IV at 46-47.  The GAF scores thus do 
not mandate a higher initial evaluation on their own and also 
do not delineate any point at which the PTSD had worsened, 
thus indicating a staged rating.  

Second, although GAF scores are important in evaluating 
mental disorders, the Board must consider all the pertinent 
evidence of record and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  See Carpenter, 8 Vet. App. at 242.  The 
Board finds that the medical evidence of record does not 
support an increased initial evaluation.  The veteran 
consistently reported self-isolation, no friends, sleep 
difficulties, anger problems, dreams, and nightmares.  The 
veteran also noted hypervigilance, a startle response, 
flashbacks, and marriage problems, but denied suicidal 
ideations and panic attacks.  The objective medical evidence 
of record noted concentration difficulties and that the 
veteran was detached and had very little emotion.  The 
objective evidence of record also showed the veteran was 
alert and oriented in all spheres, with normal speech, and no 
thought impairment, delusions, hallucinations, or obsessional 
rituals.  Throughout the time period, private examiners found 
the veteran's PTSD severe.  

Accordingly, an initial evaluation in excess of 30 percent 
for PTSD is not warranted because although the evidence shows 
the veteran's PTSD was severe and caused extreme isolation, 
the evidence did not show disturbed speech, memory 
impairment, impaired thinking, or more than weekly panic 
attacks.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (noting 
that a 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships).  On 
balance, then, the evidence shows the veteran's PTSD 
symptomatology is adequately reflected in the 30 percent 
evaluation.

On and after November 29, 2005, a 50 percent evaluation was 
assigned, which contemplates occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds that the medical evidence of record does not 
support an increased evaluation for PTSD on and after 
November 29, 2005.  First, the veteran's GAF score was 55.  
As noted above, a GAF score is highly probative, as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Carpenter, 8 Vet. 
App. at 242; Massey, 7 Vet. App. at 207.  The veteran's GAF 
score for this time period contemplates moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  See DSM-IV at 46-47.  Thus the GAF score alone 
does not support a 70 percent evaluation because it indicates 
moderate symptoms.  

Second, although GAF scores are important in evaluating 
mental disorders, the Board must consider all the pertinent 
evidence of record and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  See Carpenter, 8 Vet. App. at 242.  The 
Board finds that the evidence of record does not support an 
increased evaluation.  The veteran reported social isolation, 
no friends, sleep difficulty, nightmares, family relationship 
difficulties, intrusive thoughts, hypervigilance, startle 
response, and anger difficulty.  The objective medical 
evidence of record indicated panic attacks, suicidal 
thoughts, lack of trust, and reliving of experiences.  
Although in June 2006 the veteran's counselor N.W. noted 
memory loss and impulse control issues, a June 2006 VA 
examiner found there were no such problems.  The VA examiner 
also found clear, spontaneous, logical, coherent, and 
relevant speech, no impairment of comprehension, no thought 
blocking, adequate progression of thought, no disturbed 
thinking processes, and no indication of significant 
impairment in the veteran's ability to manage daily routines.  
Accordingly, a 70 percent evaluation is not warranted because 
although PTSD significantly affected the veteran's 
occupational and social functioning, he maintained clear and 
logical speech, no obsessional rituals, and was able to 
function independently and appropriately while maintaining 
personal hygiene.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (noting that a 70 percent rating is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 30 percent for PTSD is not 
warranted.

On and after November 29, 2005, an increased evaluation for 
PTSD is not warranted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


